DETAILED ACTION
	The current Office Action is in response to the papers submitted 02/22/2021.  Claims 1 – 16 and 18 – 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
The application has been amended as follows: 
(Claim 2)    The system of claim 1, wherein the workload analyzer further resolves a conflict created by the request by determining whether a potential storage location identified by the request has sufficient storage space to fulfill the request.

(Claim 3)    The system of claim 1, wherein the workload analyzer resolves a conflict created by the request by determining whether a potential storage location identified by the request has sufficient input/output capacity to fulfill the request.

(Claim 4) The system of claim 1, wherein the workload analyzer comprises a cluster distributed across the plurality of sites.

(Claim 5)    The system of claim 1, wherein the decision module performs the copy in addition to the promotion of the asset in response to a determination that the read threshold has been exceeded.

(Claim 6)    The system of claim 1, wherein the decision module further updates an asset mapping in response to performance of the at least one of the promotion and copy.

(Claim 7)    The system of claim 1, wherein the decision module further deletes a previous version of the asset in response to performance of the at least one of the promotion and copy.

(Claim 8)    The system of claim 1, wherein the IO record comprises statistics corresponding to read and write requests from one or more servers associated with one or more of the plurality of sites.

(Claim 10)    The method of claim 9, further comprising resolving a conflict associated with the request by determining a higher priority ranking of the request relative to at least one other request corresponding to another asset.

(Claim 11)    The method of claim 10, wherein resolving the conflict relates to a capacity of a potential copy storage location or promotion storage location.
(Claim 12)    The method of claim 10, wherein a network penalty is applied to account for a characteristic of a potential copy storage location or promotion storage location for at least one of the asset and other asset in the comparison.

(Claim 13)    The method of claim 9, wherein the request for copy comprises a request to copy the asset to more than one of the plurality of sites having a number of tracked read operations for the asset that exceeds the corresponding threshold.

(Claim 14)    The method of claim 13, wherein the request for copy of the asset further comprises a request to promote the asset within a current asset storage site of the asset from a lower performance storage location to a higher performance storage location in response to a determination that the higher performance storage location of the current asset storage site can accommodate the asset and the current asset storage site has a number of read operations for the asset that exceeds the corresponding threshold, the request to promote comprising a request to copy the asset to the higher performance storage location and delete the asset from the lower performance storage location.

(Claim 15)	The method of claim 9, wherein the request for promotion of the asset comprises a request to promote the asset from a lower performance storage location of a current asset storage site of the plurality of sites to a higher performance storage location of the current asset storage site and delete the asset from the lower performance storage location.

(Claim 16)    The method of claim 9, wherein the request for promotion of the asset from a current asset storage site of the asset in the plurality of sites to a new asset storage site of the plurality of sites in response to a determination that the new asset storage site has a number of write operations for the asset that exceeds the corresponding threshold, the request to promote comprising a further request to copy the asset to the new asset storage site and delete the asset from the current asset storage site.

(Claim 19)    The computer program product of claim 18, wherein the request for copy comprises a request to copy the asset to more than one of the plurality of sites having a number of tracked read operations for the asset that exceeds the corresponding threshold.

(Claim 20)    The computer program product of claim 18, wherein the request for promotion comprises a request to promote the asset from the current asset storage site of the asset in the plurality of sites to the new asset storage site of the plurality of sites in response to a determination that the new asset storage site has a number of write operations for the asset that exceeds the corresponding threshold, the request to promote further comprising a request to copy the asset to the new asset storage site and delete the asset from the current asset storage site.

(Claim 21)    The computer program product of claim 18, wherein the request for promotion of the asset comprises a request to promote the asset from a lower performance storage location of a current asset storage site of the plurality of sites to a higher performance storage location of the current asset storage site and delete the asset from the lower performance storage location.

Allowable Subject Matter
Claim 1 – 16 and 18 – 21 renumbered as 1 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 14 - 20, filed 02/22/2021, with respect to claims 1 - 8 have been fully considered and are persuasive.  The rejections of claims 1 - 8 have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136